STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 26, 2016
                Plaintiff-Appellee,

v                                                                  No. 322923, 325763
                                                                   Washtenaw Circuit Court
WILLIE LEE WIMBERLY,                                               LC No. 13-000219-FC

                Defendant-Appellant.


Before: SAWYER, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        In this consolidated appeal, defendant appeals from two separate jury convictions, both of
which arose out of defendant’s involvement in the shooting death of Brandon Charles to keep
Charles from testifying against defendant in another criminal proceeding. The other criminal
proceeding, in Wayne County, also involved shooting Charles: defendant was the driver of a
vehicle involved in a road rage incident that culminated in one of defendant’s passengers
nonfatally shooting Charles and his fiancée, Seylon Dudley. Defendant attempted to bribe
Charles to keep him from testifying at a preliminary examination, and, when that attempt failed,
defendant engineered Charles’s death, although defendant was not the individual who personally
carried out the killing. Defendant was convicted in the Wayne County case of two counts of
assault with intent to commit murder on an aiding and abetting theory. That matter was the
subject of a prior appeal to this Court.1

         In the instant appeal, defendant was charged with numerous offenses arising out of
Charles’s death. The proceedings were complicated by the discovery that the testimony of
Sophie Peak, upon which defendant was first bound over, was perjured; defendant was
subsequently bound over again based on the testimony of Avantis Parker. At defendant’s first
trial,2 Terrance Parker, the alleged shooter and Avantis’s half-brother, was a co-defendant before



1
  People v Wimberly, unpublished opinion per curiam of the Court of Appeals, Docket No.
321490 (issued October 20, 2015). Defendant has filed an application for leave to appeal to our
Supreme Court.
2
    The subject of Docket No. 322923.


                                               -1-
a separate jury, which acquitted him. Defendant’s jury convicted him of felon in possession of a
firearm (felon-in-possession), MCL 750.224f, and carrying a concealed weapon (CCW), MCL
750.227, but deadlocked on the remaining charges. Defendant was retried,3 with another co-
conspirator, Lawrence Matthews,4 and the second jury convicted him of first-degree murder,
MCL 750.316, conspiracy to commit murder, MCL 750.157a, witness intimidation, MCL
750.122(8), and possession of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b.

        After the first trial, the trial court sentenced defendant as an habitual offender, second
offense, MCL 769.10, to concurrent terms of 40 months to 7½ years in prison for each
conviction. After the second trial, the trial court sentenced defendant as an habitual offender,
second offense, to mandatory life without parole for first-degree murder, life for conspiracy to
commit murder, 125 months to 22½ years for witness intimidation, and mandatory 2 years for
felony-firearm. Defendant maintained that he was innocent and had not received a fair trial. On
appeal, he raises numerous issues in both appeals, both through counsel and in a Standard 4
brief.5 In both appeals, we affirm defendant’s convictions. In Docket No. 325763, we also
affirm defendant’s sentences. In Docket No. 322923, we remand for further proceedings
regarding defendant’s sentences.

                                    I. JURY COMPOSITION

        Defendant first argues that his first trial was rendered unfair because the prosecutor
improperly struck three jurors from his jury in violation of Batson v Kentucky, 476 U.S. 79; 106 S
Ct 1712; 90 L. Ed. 2d 69 (1986), under which a prosecutor is prohibited from using peremptory
challenges to strike a juror from a defendant’s jury on the basis of race. People v Bell, 473 Mich.
275, 278; 702 NW2d 128, as amended 474 Mich. 1201 (2005). We disagree. We review the trial
court’s findings of fact for clear error, and the trial court’s determination of whether those facts
constitute discrimination is reviewed de novo as a matter of law. People v Armstrong, 305 Mich
App 230, 237; 851 NW2d 856 (2014).

        A challenge to a peremptory strike first requires a prima facie showing of discrimination,
which in turn requires defendant’s membership in a cognizable racial group, a challenge that
excludes a member of a racial group, and circumstances suggesting that the challenge was based
on the juror’s race. People v Knight, 473 Mich. 324, 336; 701 NW2d 715 (2005). The prosecutor
must then provide a facially race-neutral explanation for the challenge. Purkett v Elem, 514 U.S.
765, 768; 115 S. Ct. 1769; 131 L. Ed. 2d 834 (1995). Finally, the trial court must further determine
whether any such race-neutral explanation is actually credible, which may involve assessing its
relevance to any reasonable trial strategy. Bell, 473 Mich. at 283. “It is not until the third step
that the persuasiveness of the justification becomes relevant—the step in which the trial court


3
    The subject of Docket No. 325763.
4
 Matthews was convicted of several charges, including conspiracy to commit first-degree
murder.
5
    Supreme Court Administrative Order 2004-6.


                                                 -2-
determines whether the opponent of the strike has carried his burden of proving purposeful
discrimination.” Purkett, 514 U.S. at 768 (Emphasis in original). The opponent of the jury strike
remains burdened by the obligation to establish a racial motivation. Bell, 473 Mich. at 297-298.

        During jury selection, the prosecutor used peremptory challenges to strike three potential
jurors, all of whom were black. Defendant contended that the jurors were not objectionable, so
the prosecutor’s only possible reason to exclude them was race. The prosecutor did not remove
all black potential jurors, which weighs against a showing of discrimination. People v Eccles,
260 Mich. App. 379, 388; 677 NW2d 76 (2004). However, there were sufficiently few such
jurors in the pool that we, as the trial court impliedly did, give defendant the benefit of the doubt
as to a prima facie showing of discrimination. The prosecutor’s explanations for all three jurors
was facially race-neutral: the mother of one juror was friends with defense counsel; and the
prosecutor recognized the unusual family names of the other two jurors from frequent
interactions between law enforcement and people the prosecutor presumed must be family
members that the jurors did not disclose. The prosecutor thus concluded that the first juror’s
relationship was “compromising,” and the prosecutor believed the other jurors were being
dishonest. These reasons are clearly facially race-neutral.

        Consequently, the gravamen of this issue is whether the prosecutor’s stated reasons were
pretextual, which, as noted, turns largely on their credibility and relationship to a reasonable trial
strategy. We find that defendant has not satisfied his burden of establishing pretext. We find
nothing implausible about the prosecutor’s concern regarding a potential juror’s personal
relationship, even if somewhat attenuated, with defense counsel. Furthermore, the prosecutor
was able to point to other potential jurors—presumably white given the stated make-up of the
jury pool—that she had dismissed for the same reason that she had dismissed that particular
potential juror. We certainly find nothing improper about a reasonably supported concern that a
potential juror is dishonest. Because we agree with the prosecutor that the other two potential
jurors’ names were indeed quite unique, and we would expect some recognition of unusual
names that are commonly encountered, we do not find the prosecutor’s exclusion of the other
two jurors inadequately supported.

        We appreciate defendant’s complaint that African Americans are disproportionately more
likely to be involved in law enforcement encounters in this society. Consequently, accepting the
prosecutor’s familiarity with the name of a family with such frequent encounters could place
African Americans at a significant statistical disadvantage. However, we have no basis to
conclude that any particular race is likely to have a disproportionate percentage of unusual
family names. Likewise, we have no basis to conclude that any particular race is more likely to
have families known for being involved with the criminal justice system. Furthermore,
defendants are entitled to an impartial jury, not a jury consisting of specified races in a specified
ratio. See, e.g., Lockhart v McCree, 476 U.S. 162, 173; 106 S. Ct. 1758; 90 L. Ed. 2d 137 (1986)
and Taylor v Louisiana, 419 U.S. 522, 538; 95 S. Ct. 692; 42 L. Ed. 2d 690 (1975); see also
Pellegrino v Ampco Sys Parking, 486 Mich. 330; 785 NW2d 45 (2010). We expect few attorneys
to be entirely comfortable with a member of any such family, completely irrespective of race,
being relied upon for impartiality in a criminal matter.




                                                 -3-
        Consequently, we find that defendant did not establish, here or before the trial court, that
the prosecutor’s peremptory challenges to the three jurors at issue was racially discriminatory or
an infringement on his right to a fair trial.

                     II. EVIDENCE OF MYCHAL REEVES’S MURDER

        Defendant next argues that in both trials, he was unfairly prejudiced by the admission of
evidence pertaining to the murder of Mychal Reeves under MRE 404(B). Defendant also
contends that in his second trial, the evidence was inadmissible hearsay. We review for an abuse
of discretion the trial court’s ultimate decision whether to admit evidence, but we review any
preliminary determination of admissibility de novo as a question of law. People v Dobek, 274
Mich. App. 58, 84-85; 732 NW2d 546 (2007). We conclude that the trial court did not abuse its
discretion in admitting the evidence in either trial.

        Under MRE 404(b), evidence is generally admissible if it is relevant pursuant to MRE
401 and MRE 402 so long as the evidence is not solely advanced for the purpose of showing a
defendant’s character or propensity to act in accordance therewith. People v Mardlin, 487 Mich.
609, 615-616; 790 NW2d 607 (2010). In other words, it is a rule of inclusion by default, subject
to exclusion only under a single and narrow circumstance; the list of reasons for admission
provided in the rule is not exclusive. Id. at 616. However, any such evidence is additionally
subject to discretionary exclusion under MRE 403, and “may be excluded if its probative value is
substantially outweighed by the danger of [in relevant part] unfair prejudice . . . ” (emphasis
added). Mardlin, 487 Mich. at 616. Although the trial court’s decision is discretionary, the trial
court is required to consider the implications of MRE 403 and, if asked to do so, may give a
limiting instruction to the jury. Id.

        The theory of the instant combined cases is that defendant was the orchestrator and
initiator of a scheme to kill Charles to keep Charles from testifying in the Wayne County case.
Defendant provided the murder weapon, even though he was not present during the murder itself.
Specifically, defendant had Avantis arrange a meeting with Charles, ostensibly for the purpose of
purchasing marijuana. Defendant provided Matthews with a “burner” gun to kill Charles, and
Matthews and Terrance came along with Avantis. They were to wait to kill Charles until after
Avantis had purchased the marijuana and the other person in Charles’s car had left. Generally,
defendant would eliminate persons against whom he sought retribution for perceived wrongs by
enlisting the help of close friends or relatives to carry out the actual killings by setting up
seemingly innocent meetings or transactions with the unsuspecting victims, and by supplying a
weapon to the confederate tasked with the actual killing.

       Consistent with that theory, the testimony was admitted at both trials from Avantis
regarding the Reeves murder. The Reeves murder occurred in 2011 and was carried out by
Terrance.6 According to Avantis, Terrance told him that he did so at defendant’s instigation in


6
  It should be remembered that Terrance was defendant’s co-defendant in the first trial, and
neither Terrance nor defendant were charged with Reeves’s murder at that time, nor, insofar as
we know, were either of them convicted of any crime arising out of that murder.


                                                -4-
retaliation for Reeves previously shooting at Terrance’s father and defendant, and for possibly
killing defendant’s brother. Defendant again provided the gun used. Matthews arranged a
meeting with Reeves at Reeves’s home for a supposed scam involving iPhones, and he provided
a way for Terrance to enter Reeves’s home. Terrance shot and killed Reeves while Matthews
was present. Terrance and Matthews then returned the gun to defendant.

        As stated, MRE 404(b) is a rule of inclusion that provides a nonexhaustive list of
examples of proper purposes. The distinction may be subtle, but the proponent of such evidence
need not establish one of the proper purposes listed, but rather only that it is not for an improper
purpose. That the evidence may reflect on a defendant’s character is immaterial unless that is all
the evidence does. Here, the evidence was advanced for the purpose of showing that defendant
had a common scheme or plan, to wit, masterminding and providing the means for an execution
to be carried out by others who can gain confidential access to the victim; and a common motive,
to wit, some manner of retaliation for a wrong, albeit preemptively so in the instant matter.

        Our Supreme Court has held that “evidence that the defendant has committed uncharged
acts that are similar to the charged offense may be relevant if these acts demonstrate
circumstantially that the defendant committed the charged offense pursuant to the same design or
plan he or she used in committing the uncharged acts.” People v Sabin (After Remand), 463
Mich. 43, 66; 614 NW2d 888 (2000) (quotation omitted). We find that the two murders were
clearly similar enough to warrant admission pursuant to MRE 404(b) under Sabin. Additionally,
the trial court relied on elements of similarity, intent, and motive to show that the actions were
not accidental or without guilty knowledge. Accordingly, the prosecution proved and the trial
court properly accepted a proper, nonpropensity purpose for the admission of the Reeves murder.

        Defendant argues that the danger of prejudice far outweighed the probative value.
Notably, the jury was unable to convict either defendant or Terrance of their charged offenses of
murder, conspiracy to commit murder, or witness intimidation. While not dispositive, this
clearly suggests that the evidence was not so prejudicial that a jury would automatically accept
that defendant murdered Charles. In any event, it is difficult to perceive how he was actually
prejudiced at his first trial. At the second trial, the jury was properly instructed, and it is
presumed that the jury followed its instructions. People v Breidenbach, 489 Mich. 1, 13; 798
NW2d 738 (2011). Furthermore, the remaining evidence against defendant—including
Avantis’s testimony about the instant matter, which was corroborated with the cell phone data,
and the motive as established by Dudley’s testimony—though circumstantial, was sufficient to
convict defendant of murder, conspiracy to commit murder, witness intimidation, and felony-
firearm. Accordingly, we find any error in the admission of the evidence harmless.

       Defendant additionally argues that Avantis’s testimony was suspect because he received
a plea deal. The jury was properly informed of that deal. Consequently, any suspicion that
might attach to Avantis’s testimony because of the deal goes to weight, not admissibility, and the
jury was the ultimate decision maker regarding credibility. People v McGhee, 268 Mich. App.
600, 624; 709 NW2d 595 (2005).

        In the second trial, defendant also asserted that Avantis’s testimony was inadmissible
hearsay. The trial court concluded that it was admissible under 804(b)(3) as a statement against
interest by an unavailable witness. Defendant concedes that the statements were nontestimonial,

                                                -5-
so admission of the statements is governed solely by MRE 804(b)(3). People v Taylor, 482 Mich.
368, 374; 759 NW2d 361 (2008). On appeal, defendant asserts that there was no court ruling or
evidence in the record to show he was unavailable, but did not preserve that particular objection
in the trial court. We therefore review this issue for plain error that affected defendant’s
substantial rights. See People v Bulmer, 256 Mich. App. 33, 35; 662 NW2d 117 (2003).

        Pursuant to MRE 804(a)(1), a witness is unavailable is he “is exempted by ruling of the
court on the ground of privilege from testifying concerning the subject matter of the declarant’s
statement.” Pursuant to MRE 804(b)(3), if a witness is unavailable, statements at the time of
their making that would tend to subject the declarant to criminal liability are admissible. On
appeal, defendant does not contend that the statements were not statements against Terrance’s
interest. Rather, defendant focuses on whether Terrance was actually “unavailable.” He argues
that Terrance had no automatic privilege because he was not a defendant in this case7; that there
was no court ruling that he was unavailable; and that the prosecutor never offered evidence to
show he was unavailable or would “take the Fifth.”

        As noted, there was no dispute in the trial court that Terrance was unavailable, as the
prosecutor asserted. In the absence of any particular dispute or contrary evidence, a trial court
does not automatically err by accepting the representations of an attorney bound by a duty of
candor to the court. See People v Garland, 286 Mich. App. 1, 7-8; 777 NW2d 732 (2009). The
trial court thus implicitly did rule that Terrance was unavailable. Furthermore, the evidence
affirmatively supports such a finding: as noted, there had been no trial, let alone an acquittal,
regarding the Reeves murder, so Terrance's acquittal in the first trial was no protection against
possible charges against him regarding Reeves. Any testimony he gave regarding his
involvement in Reeves’s murder would have exposed him to such charges. See People v Russell,
27 Mich. App. 654, 662; 183 NW2d 845 (1970) (“[W]here a voluntary offer of testimony upon
any fact is given, there is a waiver of the privilege against self-incrimination as to all other
relevant facts.”). Additionally, defendant himself attempted to subpoena Terrance and
acknowledged that Terrance might “plead the Fifth.” Apparently, Terrance did not appear.
Under the circumstances, the trial court’s implicit determination that Terrance was unavailable
was not plain error. Because Terrance was unavailable, his statements fell squarely within the
MRE 804(b)(3) exception, making them admissible.

                                III. DUDLEY’S IDENTIFICATION

        In both cases, defendant contends that the trial court erred by failing to exclude a
“tainted” identification of defendant by Dudley. We disagree. This Court has already
considered the same arguments pertaining to Dudley’s February 12, 2013 recorded interview and
held:

          [W]e find no record support for defendant’s claim that Dudley identified
          defendant in a photographic lineup. To the contrary, Detective Kevin Nance
          testified at trial that the photographic lineup shown to Dudley did not include


7
    Again, it should be remembered that Terrance was a co-defendant in the first trial.


                                                  -6-
       defendant’s photograph. We therefore reject defendant’s unpreserved claim of
       prosecutorial misconduct premised on an alleged suggestive photographic lineup.

                                              * * *

              In addition, we find no support for defendant’s argument that the
       prosecutor used a false identification of him by Dudley at trial to obtain a
       conviction. Although the district court found that Dudley’s identification
       testimony at defendant’s preliminary examination lacked credibility, the jury was
       the ultimate trier of fact. Moreover, considering the other trial evidence,
       including defendant’s admission in his own testimony that he was the driver of
       the Expedition, Dudley’s identification testimony clearly was not necessary for
       the prosecution to obtain a conviction. Therefore, we find neither plain error nor
       prejudice. The prosecution did not knowingly use false testimony to obtain a
       conviction. [Wimberly, Docket No. 321490, unpub at 14-15 (citations omitted).]

Because this Court has already considered the Dudley identification issue on the merits, in the
case in which the identification actually occurred, and concluded that there was no misconduct
and that the identification was not unduly suggestive, we decline to reconsider this issue now.

                               IV. MATTHEWS’S STATEMENT

        Defendant argues that during the second trial, a police witness impermissibly made
references to a statement made by his co-defendant Matthews to the police when Matthews was
contemplating becoming a prosecution witness. Defendant contends that these references
constituted both police and prosecutorial misconduct, improper vouching, and violations of the
prohibition against admission of a nontestifying co-defendant’s statements implicating the
defendant during a joint trial. We disagree.

       In Bruton v United States, 391 U.S. 123, 126; 88 S. Ct. 1620; 20 L. Ed. 2d 476 (1968), “the
United States Supreme Court held that a defendant is deprived of his Sixth Amendment right to
confront witnesses against him when his nontestifying codefendant’s statements implicating the
defendant are introduced at their joint trial.” People v Pipes, 475 Mich. 267, 274-275; 715 NW2d
290 (2006). In Richardson v Marsh, 481 U.S. 200; 107 S. Ct. 1702; 95 L. Ed. 2d 176 (1987), the
Supreme Court concluded that no Bruton violation occurred where the co-defendant’s confession
was redacted to eliminate “not only the defendant’s name, but any reference to his or her
existence.” Id. at 211. It, thus, limited Bruton “to situations in which facially incriminating
statements made by nontestifying codefendants are used at trial.” People v Frazier, 446 Mich.
539, 546; 521 NW2d 291 (1994).

        We note initially that the police detective in question had already been excused when
defendant insisted that the detective be recalled because his testimony might have left the jury
with the possibility that defendant had been in the car, even though the prosecutor noted that no
one had made that argument and no one would. The detective was nevertheless recalled, and
defendant probed the detective regarding details of the police investigation that ultimately
excluded defendant from having been in the car. During the course of that testimony, the
detective enumerated a list of reasons and noted that “the totality of those circumstances led us to

                                                -7-
believe that [Peak] possibly wasn’t being truthful. We followed the evidence. We did the right
thing and that’s what our concern was.” In response to a jury question asking whether anything
other than Peak had indicated whether or not defendant was in the car, the detective additionally
referenced statements made by Matthews and Avantis, noted that they were consistent with each
other, and concluded by noting what he “believed” on that basis.

       Notably, the actual statements made by Matthews were not admitted. To the extent it
might be possible to infer their contents, each reference to the statement and its “consistency”
was in response to a question that expressly limited it to one of two issues: that the statement,
along with other evidence, corroborated a video recording from Wal-Mart to lead the police to
believe that Peak had lied during the preliminary examination, and that defendant was not
present in the car. Defendant’s entire purpose in recalling the detective was to establish that
defendant was not in the car, and he succeeded in doing so—consequently, it is difficult to
understand how the testimony could have prejudiced him. Furthermore, the detective’s remarks
concerning his “beliefs” do not constitute improper vouching. After reviewing the remainder of
the detective’s testimony, it is abundantly clear that his use of variations on “I believe” was
simply his personal mannerism to express conclusions that he drew. Defendant’s assertion that,
somehow, the jury could infer that Matthews’s statement and Avantis’s statement were the same
on every issue is not supported by the evidence.

       Ultimately, when reviewed in context, each statement simply indicated that Matthews
had made a statement and that, based on the corroborating nature of his statement with Avantis’s
statement and the Wal-Mart video, the police did not “believe”—i.e. the evidence did not
show—that defendant was in the car with Terrance and Avantis when the shooting occurred.
Accordingly, the statements were not error and defendant’s claims of police and prosecutorial
misconduct must fail.

                               V. CELL PHONE TESTIMONY

         Defendant next argues that at his second trial, the trial court erroneously admitted
testimonial evidence regarding cell phone locations and towers without a qualified expert or the
records upon which the testimony was based. The latter is simply incorrect: the certified cell
phone records and the charts the witness made based on those records and about which he
testified were admitted, with the charts properly admitted as summaries of the data pursuant to
MRE 1006. See Hofmann v Auto Club Ins Ass’n, 211 Mich. App. 55, 100; 535 NW2d 529 (1995).
We agree that the witness was not qualified as an expert, but because defendant did not object,
our review is for plain error affecting substantial rights. Bulmer, 256 Mich. App. at 35. We are
unpersuaded that an expert was entirely necessary, but the record shows that in any event the
witness would have qualified as an expert had a request for qualification been made. We
therefore find no error affecting defendant’s substantial rights.

        Regarding the need for expert testimony, defendant relies on two federal circuit court
cases that are not binding on our Court. People v Fomby, 300 Mich. App. 46, 50 n 1; 831 NW2d
887 (2013). Furthermore, both of those cases involved far more technical knowledge regarding
the way in which cell phone towers work at an engineering level than was necessary in this case.
See United States v Yeley-Davis, 632 F3d 673, 683-684 (CA10, 2011) and United States v Evans,
892 F Supp 2d 949, 952 (N.D. Ill, 2012). In contrast, the witness here expressly declined to

                                               -8-
answer a jury question pertaining to the technical workings of cellular towers, stating, “That is an
engineering question that I am not qualified to answer.” The witness testified regarding records,
not the intricacies of how the towers themselves worked. We are not persuaded that a forensic
examination of cell phone record data calls for the expertise of an engineer, and indeed, an
engineer might be the wrong field to conduct the analysis at issue in any event.

         Nevertheless, MRE 702 permits a witness to be qualified on the basis of his knowledge,
skill, training, or education. As noted, there was no objection at trial to the witness’s
qualifications. The witness testified that he had received “a couple formal trainings” related to
cell phones and reviewing cell phone records—one sponsored by the National Guard and one
through the Secret Service. He had been using cell phone records and examining them for over
10 years and was a member of “The United States Secret Service Electronic Crimes Taskforce.”
This testimony sufficiently established that he was qualified to offer the cell phone record
analysis at issue here. See People v Ray, 191 Mich. App. 706, 707-708; 479 NW2d 1 (1991)
(discussing police expertise with respect to drug issues). Moreover, “[g]aps or weaknesses in the
witness’ expertise are a fit subject for cross-examination, and go to the weight of his testimony,
not its admissibility.” People v Gambrell, 429 Mich. 401, 408; 415 NW2d 202 (1987).

       Because the record establishes that the witness was qualified to provide the testimony he
did, the underlying records were admitted, and the charts were properly admissible as
summaries, there was no misconduct, and defendant cannot show plain error affecting his
substantial rights.

                                VI. POLYGRAPH REFERENCE

        Defendant next asserts that he is entitled to a new trial because Avantis made one
reference to a polygraph examination. Both parties agreed, correctly, that the reference was
improper. People v Nash, 244 Mich. App. 93, 98; 625 NW2d 87 (2000). The trial court denied
defendant’s request for a mistrial, but it did give the jury a curative instruction at both parties’
requests. We review a trial court’s decision whether to grant a mistrial for an abuse of
discretion. People v Waclawski, 286 Mich. App. 634, 708; 780 NW2d 321 (2009). A mistrial is
an extraordinary remedy reserved for egregiously prejudicial errors that cannot be remedied in
any other way. People v Lumsden, 168 Mich. App. 286, 299; 423 NW2d 645 (1988).

        As noted, a polygraph reference is error, but it is not necessarily error automatically
mandating reversal, particularly if it is a solitary and brief reference not otherwise emphasized to
the jury. People v Kahley, 277 Mich. App. 182, 183-184; 744 NW2d 194 (2007). This Court
generally considers

       (1) whether defendant objected and/or sought a cautionary instruction; (2)
       whether the reference was inadvertent; (3) whether there were repeated
       references; (4) whether the reference was an attempt to bolster a witness’s
       credibility; and (5) whether the results of the test were admitted rather than
       merely the fact that a test had been conducted. [Nash, 244 Mich. App. at 98
       (citations and quotation marks omitted).]




                                                -9-
It was in fact the prosecutor who cut off the witness during a defense cross-examination to
preclude any further references, and both parties sought a cautionary instruction. The reference
appears to have been an inadvertent and natural response to defense counsel’s question. The
reference also does not appear to have been intended to bolster Avantis’s credibility, and the
results of the test were not admitted—indeed, they were not even referenced. Additionally,
defendant has provided no indication, and we can find none in the record, to suggest that the
reference actually had the slightest effect whatsoever on the outcome of the proceedings. See
People v Jones, 468 Mich. 345, 359; 662 NW2d 376 (2003).

        Consequently, we are unable to discern any reason why the trial court’s refusal to grant a
mistral constituted an abuse of discretion.

                       VII. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant next argues that he was denied effective assistance of counsel, alleging nine
instances thereof during the course of his second trial. We disagree.

        Whether a defendant has been deprived of the effective assistance of counsel is a mixed
question of fact and law and is reviewed, respectively, for clear error and de novo. People v
LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). “When no Ginther hearing has been
conducted, [this Court’s] review of the defendant’s claim of ineffective assistance of counsel is
limited to mistakes that are apparent on the record.” People v Mack, 265 Mich. App. 122, 125;
695 NW2d 342 (2005). We note that defendant did properly file a motion to remand for a
Ginther hearing, and it is not lost on us that it is generally unfair to punish a party for a decision
made by a court. See, e.g., MCR 2.517(7), explicitly stating that parties need do nothing to
preserve for appeal a challenge to a finding or decision made by a trial court. Nevertheless, upon
full plenary review of this matter, we continue to find nothing in the record or defendant’s
arguments to suggest that a Ginther hearing would have been worthwhile.

        Six of defendant’s allegations of ineffective assistance pertain to the references to
Mathew’s statement discussed above in Section IV. As we stated, no error occurred;
consequently, any objection raised by counsel would have been futile and meritless. Counsel is
not ineffective for failing to engage in a meritless or futile act. People v Fike, 228 Mich. App.
178, 182; 577 NW2d 903 (1998); People v Snider, 239 Mich. App. 393, 425; 608 NW2d 502
(2000). Likewise, defendant bases another allegation of ineffective assistance on the lack of
qualifications of the cell phone testimony discussed in Section V. Although we did take note of
defendant’s failure to object, as stated, we would have found no error even if defense counsel
had done so; at most, an objection by counsel would have resulted in a mere formality of
qualifying the witness. Therefore, any such objection would not have affected the outcome of
the proceedings, so the failure to do so cannot constitute ineffective assistance. See People v
Seals, 285 Mich. App. 1, 17; 776 NW2d 314 (2009).

        Defendant bases another allegation of ineffective assistance on the failure to obtain the
transcripts of the first trial in order to effectively cross-examine Dudley regarding her photo
identification in the Wayne County case. As we discussed in Section III, this Court ruled in
Wimberly, Docket No. 321490, unpub at 14-15, that there was no misconduct and that the


                                                -10-
identification was not unduly suggestive. Counsel cannot be faulted for failing to obtain a
transcript that would not have revealed anything useful.

        Finally, defendant asserts that “in the event the Court feels defense counsel did not
sufficiently detail or specify his objections to the testimony of Avantis Parker insofar as
objecting to Parker’s testifying about Matthews’ hearsay about the Rule 404(b) murder.” As we
discussed in Section II, we found the evidence properly admitted, and we would have done so
irrespective of whether defendant had properly preserved the errors alleged on appeal.

        Ultimately, we find that the alleged omissions on the part of trial counsel either would not
have affected the outcome of the proceedings or would not have been meritorious had they been
raised or both. As noted, counsel is not ineffective for failing to engage in a meritless or futile
act.

                                  VIII. CUMULATIVE ERROR

         Defendant alleges that his second trial was tainted by cumulative error. Again, we
disagree. An accumulation of errors, any of which would not necessarily mandate reversal by
itself, can in combination result in a trial that is ultimately unfair; however, each of those errors
must be of some consequence. See People v Knapp, 244 Mich. App. 361, 387-388; 624 NW2d
227 (2001). No errors of any consequence occurred, so no accumulation thereof could constitute
sufficient cumulative error to warrant a new trial.

                                   IX. LOCKRIDGE8 ISSUES

        Finally, in both cases, defendant argues that he is entitled to resentencing under People v
Lockridge, 498 Mich. 358; 870 NW2d 502 (2015). Lockridge held that sentencing guidelines
scores may only be based on facts admitted by the defendant or necessarily found by the jury,
and any sentence outside the range dictated by the guidelines so scored on the basis of judge-
found facts must be treated as a departure. See People v Stokes, ___ Mich App ___, ___; ___
NW2d ___ (Docket No. 321303, issued September 8, 2015), slip op at 6-8. This issue was not
raised at the time of sentencing, so it is technically unpreserved, but preserved and unpreserved
Lockridge issues are practically treated the same way. Id., slip op at 11. We therefore note that
defendant’s contention that trial counsel was ineffective for failing to raise a Lockridge challenge
at his second trial fails: as discussed previously, ineffective assistance of counsel depends in
relevant part on whether an alleged omission could have changed the outcome of the
proceedings.

       We note as an initial matter that defendant is serving a mandatory life sentence without
parole for first-degree murder in this consolidated case. Consequently, at first glance it would
seem that analyzing the propriety of his other sentences is moot, or at best a technical exercise.
However, we are an intermediate appellate court; our affirmance of his convictions is not “the
last word,” and it is always possible that his murder conviction could be overturned by another


8
    People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015).


                                                -11-
court of greater authority. Under such a circumstance, defendant’s other sentences would
immediately become relevant. Therefore, we address all of defendant’s sentences rather than
presume to predict what another court might decide.

       At sentencing after defendant’s first trial, there can be no question that the trial court
scored defendant’s sentencing guidelines variables entirely on the basis of judge-found facts.
Defendant was scored for actions that made up the charges on which the jury deadlocked, so they
were neither admitted by defendant nor found by the jury.9 Consequently, defendant is entitled
to have this matter remanded to the trial court for resentencing pursuant to the Crosby procedure.
Stokes, slip op at 8-12. However, defendant may, should he wish to avoid resentencing,
promptly notify the trial court that he wishes to avoid it. Id., slip op at 11-12.

        Defendant concedes that his guidelines range would not change for his sentences after his
second trial, even if the guidelines variables he challenges were deleted. Under Lockridge, there
is no error if there is no prejudice. Lockridge, 498 Mich. at 394-395. Consequently, defendant is
not entitled to resentencing for his second trial.

                                       X. CONCLUSION

       In Docket No. 325763, we affirm defendant’s convictions and sentences. In Docket No.
322923, we affirm defendant’s convictions, but remand for proceedings consistent with the
opinion. We do not retain jurisdiction.

                                                            /s/ David H. Sawyer
                                                            /s/ William B. Murphy
                                                            /s/ Amy Ronayne Krause




9
 Although defendant was later convicted of those actions at the second trial, they had not been
properly established at the time.


                                              -12-